             Case 20-20182 Document 1533 Filed in TXSB on 10/06/20 Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                 CORPUS CHRISTI DIVISION                                                          ENTERED
                                                                                                                  10/06/2020
                                                                )
    In re:                                                      )      Chapter 11
                                                                )
    J. C. PENNEY COMPANY, INC., et al.,1                        )      Case No. 20-20182 (DRJ)
                                                                )
                                      Debtors.                  )      (Jointly Administered)
                                                                )
                                                                )      Re: Docket No. __1396

                  ORDER EXTENDING THE EXCLUSIVITY PERIODS
         TO FILE A CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES THEREOF

             Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) for entry of an order (this “Order”), (a) extending the Debtors’ filing

exclusive period through and including January 10, 2021, (b) extending the Debtors’ solicitation

exclusive period through and including March 11, 2021, all as more fully set forth in the Motion;

and upon the First Day Declaration; and this Court having jurisdiction over this matter pursuant to

28 U.S.C. § 1334; and this Court having found that this is a core proceeding pursuant to 28 U.S.C.

§ 157(b) and that this Court may enter a final order consistent with Article III of the United States

Constitution; and this Court having found that venue of this proceeding and the Motion in this

district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that the

relief requested in the Motion is in the best interests of the Debtors’ estates, their creditors, and

other parties in interest; and this Court having found that the Debtors’ notice of the Motion and

opportunity for a hearing on the Motion were appropriate under the circumstances and no other


1
      A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
      claims and noticing agent at http://cases.primeclerk.com/JCPenney. The location of Debtor J. C. Penney
      Company, Inc.’s principal place of business and the Debtors’ service address in these chapter 11 cases is 6501
      Legacy Drive, Plano, Texas 75024.

2
      Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
       Case 20-20182 Document 1533 Filed in TXSB on 10/06/20 Page 2 of 3




notice need be provided; and this Court having reviewed the Motion and having heard the

statements in support of the relief requested therein at a hearing before this Court (the

“Hearing”); and this Court having determined that the legal and factual bases set forth in the

Motion and at the Hearing establish just cause for the relief granted herein; and upon all of

the proceedings had before this Court; and after due deliberation and sufficient cause appearing

therefor, it is HEREBY ORDERED THAT:

       1.      The Debtors’ exclusive period to file a chapter 11 plan for each Debtor is extended

through and including January 10, 2021.

       2.      The Debtors’ exclusive period to solicit acceptances of a chapter 11 plan for each

Debtor is extended through and including March 11, 2021.

       3.      Entry of this Order is without prejudice to the Debtors’ right to seek from this Court

such additional and further extensions of the Exclusivity Periods within which to file and solicit

acceptance of a chapter 11 plan as may be necessary or appropriate.

       4.      Notice of the Motion as provided therein shall be deemed good and sufficient notice

of the Motion and the requirements of the Bankruptcy Local Rules for the Southern District of

Texas are satisfied by such notice.

       5.      The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.

       6.      All time periods set forth in this Order shall be calculated in accordance with

Bankruptcy Rule 9006(a).

       7.      The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.




                                                 2
       Case 20-20182 Document 1533 Filed in TXSB on 10/06/20 Page 3 of 3




       8.      This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

 Dated: __________, 2020
    Signed: October 06, 2020.                     DAVID R. JONES
                                                  UNITED STATES BANKRUPTCY JUDGE
                                                 ____________________________________
                                                 DAVID R. JONES
                                                 UNITED STATES BANKRUPTCY JUDGE




                                                 3
